Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

Allowable Subject Matter
 	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nikolaidis et al, United States Patent Application Publication No. 20190356563.
Claim 1:
	Nikolaidis discloses:
receiving, from a requesting process, a query having a conditional parameter corresponding to a job property (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system receives a data query message with a set of identifiers(parameters) corresponding to a network job);
hashing the conditional parameter to generate a hash (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates a hash value for each of the identifiers received);
selecting a portion of the hash (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system selects portions of the generated hash values);
identifying, from an in-memory storage area storing a list of job summaries, each job summary being an entry in a probabilistic payload data structure, at least one job summary with a property value that matches the portion of the hash (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this and 
generating a response to the query based on the at least one job summary (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates a response based on the probabilistic statistical values associated with the hash with the received message);
wherein when the query is an exact query, generating the response includes sending a verification request to a job processor associated with the at least one job summary (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates further actions based on the response determined to perform an operation on the received data message). 

Claim 2:
	Nikolaidis discloses:
wherein the job property is a key property and identifying the at least one job summary includes determining a location in the probabilistic payload data structure based on a hash of the conditional parameter; and matching a portion of the hash to fingerprint portions of entries at the location (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the job identifier is the key property to identify the job including storage location in the probabilistic payload data structure; and matching a portion of hash to fingerprint portion of entries at the location). 

Claim 3:
	Nikolaidis discloses:
wherein the conditional parameter is a first parameter and the query has a second parameter corresponding to a second job property, and the method further includes, for each job summary of the at least one job summary: determining whether a payload portion of the job summary includes a value for the second job property; and responsive to the payload portion including the value: applying a transformation to the second parameter, determining whether the payload portion has a value that matches the transformation, responsive to determining that the payload portion of the job summary has a value that matches the transformation, sending the verification request, and responsive to determining that the payload portion of the job summary lacks a second value that matches the transformation, excluding the job summary from the response to the query (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system analyzes the probabilistic statistical values stored at the identified storage-location set and determines whether the data message should be designated as being part of an heavy hitter flow; this HHD designation is used to by other components of the network forwarding element or by other network forwarding elements or middlebox services to perform an operation on the data message). 

Claim 4:

wherein determining whether the payload portion of the job summary includes a value for the second job property includes determining whether a summary schema includes the second job property for the job processor associated with the job summary (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system determines the status of the received message data by using two sets of storage address values (e.g., two sets of hash values)). 

Claim 5:
	Nikolaidis discloses:
further comprising: updating job property statistics to reflect that the query included the job property (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system determines the status of the received message data by using storage address values accounting for the job properties of received data messages). 

Claim 10:
	Nikolaidis discloses:
wherein a plurality of property summaries is stored, each property summary of the plurality of property summaries includes a property value and a number representing a quantity of jobs with that property value running on a particular job processor and the method further includes: identifying property summaries with a property value that matches the portion of the hash; and generating a response to the query based on the identified property summaries (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system comprises a plurality of properties of the job, each includes an address value and id, wherein the system identifies the job by matching the portion of the hash generated with the id; and generates response based on the identified value). 

Claim 11:
	Nikolaidis discloses:
wherein generating the response to the query based on the at least one job summary includes generating the response from a payload portion of the at least one job summary responsive to: determining that the query is an exact query; determining that a single job summary is identified, the at least one job summary being the single job summary; and determining that any remaining conditional parameters and result parameters are included in the payload portion (see [0002]-[0025], [0031]-[0043] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system comprises a plurality of properties of the job, each includes an address value and id, wherein the system identifies the job by matching the portion of the hash generated with the id; and wherein the hash table includes sets of hash-addressed storage locations of one of the hash table sets in order to determine whether the data message is part of the a HH flow). 

Claim 12:
	Nikolaidis discloses:
receiving, from each of a plurality of job processors, a processor summary, a processor summary for a job processor including a list of job digests, wherein each job digest in the list of job digests includes a job identifier for a job running on the job processor and a payload portion, the payload portion including at least one transformed job property value (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system receives a data query message with a set of identifiers(parameters) corresponding to a network job, and the system passes a payload information to the deparser as the pipeline’s message-processing stages operate on the header vector);
for each job digest, determining a location in a probabilistic payload data structure for the job digest and storing the payload portion and a fingerprint portion generated from a portion of a hash of the job identifier in an entry at the location as a job summary (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system generates a hash value for each of the identifiers received and determines a probabilistic data from the hash, wherein the system combines the data with the data message’s payload data as job data);
responding to queries using the probabilistic payload data structure, wherein responding to a particular query includes: identifying job properties corresponding to parameters of the particular query, for each job property identified, updating job property statistics tracking the number of times the job property appears as a query parameter (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system tracks the number of times the job property appears as a query parameter by performing a thresholding operation to determine whether their incremented value exceed a threshold); and 
using the job property statistics to change the job properties represented in the payload portion for a job processor or to change the number of bits in the portion of the hash used to generate the fingerprint portion (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system identifies probabilistic statistical values by respectively incrementing bits in the portion of hash used to generate the fingerprint values). 

Claim 13:
	Nikolaidis discloses:
wherein using the job property statistics to change the job properties in the payload portion includes: determining that a first job property is used in queries at least a threshold number of times; and sending a request to the plurality of job processors to include the first job property in the payload portion (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system tracks the number of times the job property appears as a query parameter by performing a thresholding operation to determine whether their incremented value exceed a threshold). 

Claim 14:

wherein the request to include the first job property is sent responsive to determining that usage of memory in the probabilistic payload data structure is low (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system determines whether the data message should be designated as being part of an heavy or low hitter flow in terms of usage of memory data). 

Claim 15:
	Nikolaidis discloses:
wherein the request to include the first job property is sent responsive to determining that a size of the payload portion is smaller than a maximum size (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system determines the flow’s size of the payload portion is within a range). 

Claim 16:
	Nikolaidis discloses:
wherein responding to the particular query includes, for each job property identified, updating statistics tracking resources used in accessing a value for the job property (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system tracks the number of times the job property appears as a query parameter and updates the statistics information associated with it). 



Claim 19:
	Nikolaidis discloses:
wherein job digests for a particular job processor are included in a processor summary, which includes a list of job digests for the particular job processor and a list of property summaries for the particular job processor (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system tracks the job properties including a list of job properties in job payload message header vectors). 

Claim 20:
	Nikolaidis discloses:
wherein sending a message to the job processor requesting a new job property in the payload portion includes: determining, based on the updated job property statistics, that a first job property not currently represented in the payload portion is included in a minimum number of queries (see [0002]-[0054] and [0062]-[0075] → Nikolaidis discloses this limitation in that the system tracks the number of times the job property appears as a query parameter and updates the statistics information associated with it, wherein the system is using the minimum . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolaidis et al, in view of Robinson et al, U.S. Patent No. 8964234.
Claim 6:
Nikolaidis discloses every element of Claim 1. 
Nikolaidis does not explicitly disclose:
determining that a first job property is used in queries more frequently than a second job property; and responsive to determining that the second job property is included in job digests for the job processor and that the first job property is not included in job digests for the job processor, sending a request to the job processor to replace the second job property with the first job property in job digests generated by the job processor.
However, Robinson discloses:
determining that a first job property is used in queries more frequently than a second job property; and responsive to determining that the second job property is included in job digests for the job processor and that the first job property is not included in job digests for the job processor, sending a request to the job processor to replace the second job property with the first job property in job digests generated by the job processor (see [Col 6 line 35-line 67][Col 7 line 1-line 28] → Robinson teaches this limitation in that the system determines frequently occurring set of attribute/value pairs of job properties; and creates a new job attribute subset and sends it to the job processor when it determines that the job attribute sets are not included in the job queue). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nikolaidis with the teachings of Robinson for the purpose of managing system job list queue to allow users to manipulate, access and retrieve useful information at any time efficiently, see Robinson [Col 4 line 36-line 50]. 

Claim 7:
	Nikolaidis as modified discloses:
determining that a first job property is used in queries more frequently than a second job property; and responsive to determining that the second job property is included in job digests for a first job processor, determining that the first job property is not included in the job digests for the first job processor, and determining that usage of the in-memory storage area is low, sending a request to the first job processor to add the first job property to job digests generated by the first job processor (see Robinson [Col 6 line 35-line 67][Col 7 line 1-line 28] → Nikolaidis as modified  discloses this limitation in that the system tracks the 

Claim 9:
	Nikolaidis as modified discloses:
determining that a first job property is used in queries more frequently than a second job property; and responsive to determining that the second job property and the second job property are included in job digests for the job processor and that memory usage for the in- memory storage area is high, sending a request to the job processor to delete the second job property from the job digest (see Robinson [Col 6 line 35-line 67][Col 7 line 1-line 28] → Nikolaidis as modified  discloses this limitation in that the system tracks the number of times the job property appears as a query parameter and manages the job list included in the job queue including altering queues according to the in-memory usage level of volume). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/           Primary Examiner, Art Unit 2154